Citation Nr: 1412814	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  13-12 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for recurrent tinnitus.

2.  Entitlement to service connection for a left ankle condition.

3.  Entitlement to service connection for a lumbar spine condition.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1955 to May 1957.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claims, in February 2014 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the claims file, so of record.

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Rather than immediately deciding the claims for service connection for tinnitus and a compensable rating for the bilateral hearing loss, the Board is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  Whereas the Board instead is going ahead and dismissing the remaining claims for service connection for left ankle and lumbar spine conditions because the Veteran indicated during and immediately after his videoconferencing hearing that he is withdrawing his appeal of these claims.


FINDING OF FACT

During his February 2014 hearing, and in a written statement submitted right after it, the Veteran withdrew his claims for service connection for left ankle and lumbar spine conditions.


CONCLUSION OF LAW

The criteria are met for withdrawal of his Substantive Appeal concerning these claims.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

During his February 2014 videoconference hearing before the Board, and in a written statement submitted right after it on VA Form 21-4138, the Veteran withdrew his appeal for service connection for left ankle and lumbar spine conditions.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  The Veteran's statement is in writing, includes his name and claim number, and clearly expresses his intent to withdraw his appeal of these claims.  And since the Board had not yet issued a decision concerning these claims, the criteria are met for withdrawal of the appeal of these claims.  See id.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning these claims of entitlement to service connection for left ankle and lumbar spine conditions is unwarranted, and the appeal of these claims is dismissed.  Id.


ORDER

The claim of entitlement to service connection for a left ankle condition is dismissed.

The claim of entitlement to service connection for a lumbar spine condition also is dismissed.


REMAND

As concerning the remaining claims, the Board sincerely regrets the additional delay that inevitably will result from this remand of them, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

During his February 2014 videoconference hearing before the Board, the Veteran testified that he believed his hearing had worsened in the last few years, including even since his most recent January 2012 VA examination.  Therefore, he needs to be reexamined reassessing the severity of this service-connected disability.

He also testified during his hearing that the January 2012 VA examiner had misunderstood what he tried to say concerning his tinnitus.  He said he told that examiner he did not experience tinnitus because he did not know that "tinnitus" was the same as "ringing in the ears," but that he unquestionably had experienced tinnitus, like his service-connected hearing loss, since the noise exposure during his service, especially to tanks and artillery firing.  So as this case is being remanded for another audiological examination reassessing the severity of the hearing loss, this will also give the designated examiner opportunity to revisit and again comment on the etiology of the additionally claimed tinnitus, especially insofar as its purported relationship, like the hearing loss, to the noise exposure the Veteran experienced during his service.


Accordingly, these claims regarding the hearing loss and tinnitus are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule another VA audiological examination reassessing the severity of the Veteran's service-connected hearing loss.  The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA compensation examination.

In reassessing the severity of the hearing loss, the designated VA examiner must indicate all present symptoms and manifestations attributable to this service-connected disability in accordance with the applicable rating criteria found at 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  This includes commenting on the nature and extent of any impairment of social and/or occupational functioning because of the hearing loss that would be expected given the degree of severity of the disability found, including in the Veteran's day-to-day activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The examiner should additionally obtain a history from the Veteran regarding the nature and frequency of his tinnitus and provide supplemental comment concerning the likelihood (very likely, as likely as not, or unlikely) it is related or attributable to the Veteran's military service, especially to the noise exposure and consequent injury, i.e., acoustic trauma, which formed the basis of the granting of service connection for his hearing loss.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable to these claims, if necessary citing to specific evidence in the file supporting conclusions.

2.  Ensure the examination report addresses all relevant considerations concerning the severity of the hearing loss and additionally provides the requested supplemental opinion concerning the etiology of the tinnitus in terms of its also purported relationship with the Veteran's service.  If the report does not contain this necessary information, return it as inadequate for correction.  38 C.F.R. § 4.2.

3.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


